Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.

Status of Application/Amendment/Claims
Applicant's response filed 07/30/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 04/28/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 07/30/2021, claims 1-3, 5, 6 and 8-28 are pending in the application.  Claims 1-3, 5, 6, 8-24 and 28 are currently under examination.  Claims 25-27 are withdrawn from further consideration pursuant to 37 

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 07/30/2021 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.


Response to Arguments
Drawings
The drawings are objected to because Figures 12, 14, 16 and 18-23 recite sequences that do not have the required sequence identifier.  Figures 12, 14, 16 and 18-23 contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).
Applicant continues to argue that the drawings are defined in the Specification and would be readily understood by one of skill in the art with regard to providing sequence identifiers.
As stated previously, MPEP 2422.02 requires that for sequences that fall within the definition of 37 CFR 1.821(a), the sequence identifier must be used either in the drawing or in the Brief Description of the Drawings.  In the instant application, the sequence identifiers are not found in the drawings or in the Brief Description of the Drawings.  The argument that the drawings are defined in the Specification and would 37 CFR 1.83(a).

MPEP 2422.02
Pursuant to 37 CFR 1.83(a), sequences that are included in sequence listings should not be duplicated in the drawings. However many significant sequence characteristics may only be demonstrated by a figure. This is especially true in view of the fact that the representation of double stranded nucleotides is not permitted in the sequence listing and many significant nucleotide features, such as "sticky ends" and the like, may only be shown effectively by reference to a drawing figure. Further, the similarity or homology between/among sequences may only be depicted in an effective manner in a drawing figure. Similarly, drawing figures are recommended for use with amino acid sequences to depict structural features of the corresponding protein, such as finger regions and Kringle regions. The situations discussed herein are given by way of example only and there may be many other reasons for including a sequence in a drawing. However, when a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 1.821(a), and the sequence identifier ("SEQ ID NO:X") must be used, either in the drawing or in the Brief Description of the Drawings. [emphasis added].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112 - maintained
The rejection of claims 1-3, 5, 6, 8-24 and 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record.
Applicant continues to argue that they have clear possession of the present invention as the specification provides clear and detailed disclosure for aptamers and their isolation, which is readily understood by one of skill in the art. With regard to supporting examples and data, Applicants state the specification at pages 33 to 52 which provides many clear and well defined examples that can be easily followed by one of skill in the art and very clearly support the matter of Claim 1 for hair (page 39, line 16 to page 40, line 21), damaged hair (page 41, line 30 to page 45, lines 5, including Table 2 at page 45); hair cuticle / epicuticle/exocuticle. endocuticle (page 40, lines 5-24) among many other examples. 
	Despite Applicant’s assertion that this shows well defined examples, neither Table 2 or any of the examples pointed out by Applicant describe a representable number of aptamer sequence that bind to target to allow the skilled artisan to envision 
For example, Example 4 in the specification describes motif analysis of aptamers and identified certain motifs that any sequence comprising these motifs “may also be expected to bind to damaged hair”. (See specification page 48, first paragraph).   This description does not provide a description of a representable number of aptamer sequences or sequence with at least 50% identity to the claimed 200+ sequences that bind to any hair target as claimed to allow the skilled artisan to envision the detailed structure of the encompassed genus of aptamers with the function of providing any benefit to the hair.
Applicant has not identified specific motifs that are common in the 200+ sequences claimed or are at least 50% identical to the 200+ sequences that target a specific region of the hair follicle with the function of providing any benefit to the hair. As stated previously, disclosure of the vast number of hair targets and ways to identify aptamers that may bind to that target or aptamers with certain motifs does not provide an adequate written description of those aptamers.
The claimed invention encompasses a genus of aptamers having a minimum of 50% sequence identity to the claimed sequences, wherein some of the sequences are 6 nucleotides in length, such as SEQ ID No. 204. Therefore the claimed aptamer would have 50% of SEQ ID No. 204 or 3 nucleotides.  There is no description of aptamers having 3 nucleotides of SEQ ID No. 204 that are shown to bind to any of the targets claimed and have the claimed function of providing a benefit for hair.
in vitro selection. 
Recent court decisions support this conclusion. See Amgen v. Sanofi, 872 F. 3d 1367 (Fed. Cir. 2017)
“adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.”

Describing the preparation of the claimed aptamers, preparation that is routine and conventional, does not provide adequate written description for the vast number of aptamers claimed.
Thus the skilled artisan cannot envision the detailed structure of the encompassed genus of aptamers with the function of binding to various targets recited in claim 1 regardless of the complexity or simplicity of the method of isolation. Therefore the claims do not satisfy the written description requirement.

Claim Rejections - 35 USC § 102 - maintained
Applicant argues the claims, as further amended, requires the aptamer has a binding affinity for a material selected from the group in Claim 1.  
In response, the claims have not been further amended and are the same claims as rejected in the Final rejection mailed 7/08/2020.  
The claims are drawn to a nucleic acid consisting 50% sequence identity to SEQ ID No. 1.  Any prior art sequence that meets this claim limitation would anticipate the 
 “[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mkt. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” In re Papesch, 315 F.2d 381, 391 (CCPA 1963).
Furthermore, note that when a rejection is based on a reference teaching a product appearing to be substantially identical to the claimed product, and when the examiner presents reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112: “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].”  
“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999).” See MPEP 2112.
Further, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).” See MPEP 2112.    
	Lukyanov et al. teach an oligonucleotide having SEQ ID No. 7 that is at least 50% identical to SEQ ID No. 1.  
Thus Lukyanov et al. anticipates the instant claims.

Claim Rejections – Improper Markush - maintained
Claims 1-3, 5, 6 and 28 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).  
Applicant reiterates the argument that several groups of sequences have at least 50% or 60% sequence identity as illustrated in Figure 19 and Example 5 and thus are not an improper Markush grouping of alternatives.  Figure 19 illustrates 6 sequences that are aligned (which do not have the required sequence identification so it is unclear which sequences have 50% to 60% identity). Six sequences out of the 200+ sequences claimed does not represent any groups within the 200+ sequences that have 50% to 60% identity.  The specification does not describe which groups of sequences have a 
Thus Applicant’s argument is not persuasive and the rejection is maintained.

Conclusion
All claims are drawn to the same invention claimed in the parent application prior to the filing of this Continued Prosecution Application under 37 CFR 1.53(d) and could have been finally rejected on the grounds and art of record in the next Office action.   Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing under 37 CFR 1.53(d).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG whose telephone number is (571)272-3111.  The examiner can normally be reached Monday thru Thursday between M-F 8:00am-4:30pm.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.






/Kimberly Chong/
Examiner 
Art Unit 1635